DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 3-4 have been cancelled. Claims 9-13 are new. Claims 1-2 and 5-13 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated, or in the alternative, as being obvious over Kudo (US 2020/0243237, hereinafter “Kudo”).
 Regarding claim 1, Kudo teaches a soft magnetic alloy containing 77 at% Fe, 1 at% Cu, 1.5 at% Nb, 1.5 at% Zn, 5.7 at% Si, 13.3 at% B (Abstract; Table 2, Sample No. 18), which is equivalent to (Fe0.987Cu0.013)0.78Nb0.015Zn0.015B0.133Si0.057 and meets the recited composition in claim 1. Sample No. 20 and 21 in Table 2 of Kudo also meet the recited composition in claim 1. 
Kudo teaches a soft magnetic alloy containing 77 at% Fe, 1 at% Cu, 3 at% Zn, 5.7 at% Si, 13.3 at% B (Table 1, Sample No. 10), which is equivalent to (Fe0.987Cu0.013)0.78Zn0.03B0.133Si0.057 and meets the recited composition in claim 1.
Kudo teaches a soft magnetic alloy containing 78 at% Fe, 1 at% Cu, 3 at% Zn, 5.4 at% Si, 12.6 at% B (Table 1, Sample No. 11), which is equivalent to (Fe0.9873Cu0.0127)0.79Zn0.03B0.126Si0.054 and meets the recited composition in claim 1.
Kudo discloses that the alloy has bcc structure ([0026]).
prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Further, claim 1 recites the amount of M can be zero. In the case where M element is absent, a second heat treatment is not required to release the M element out of the BCC structure. Thus, Sample No. 10 and Sample No. 11 of Kudo meet the recited (110) plane spacing limitation recited in claim 1.
Regarding claim 5, Kudo discloses that the average grain size is 5-20 nm ([0078]).
Regarding claims 7 and 8, Kudo teaches a powder and a magnetic core containing the soft magnetic alloy ([0018]).
Regarding claim 13, claim 1 recites that a can be zero, thus claim 13 is met by Kudo.

s 2 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2020/0243237, hereinafter “Kudo”).
Regarding claim 2, Kudo teaches a soft magnetic alloy containing 77-78 at% Fe, 1 at% Cu, 0.5-2 at% Nb, 1-2 at% Zn, 1.8-5.7 at% Si, 13-16.2 at% B (Abstract; Table 2, Sample No. 18 and 20-22), which overlaps the recited composition in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claims 10-12, Kudo teaches a soft magnetic alloy containing 78 at% Fe, 1 at% Cu, 1.0 at% Nb, 2.0 at% Zn, 1.7 at% Si, 15.3 at% B and 1at% C (Table 2, Sample No. 29), which is equivalent to (Fe0.9873Cu0.0127)0.79Nb0.01Zn0.02B0.153Si0.017C0.01 The amount of B is close to the recited amount of B in claim 1 and the amount of Fe, Cu, Nb, Zn, Si, and C meet the recited composition in claim 1. Thus the recited composition in claims 1 and 10-11 are a prima facie case of obviousness over Kudo. See MPEP 2144.05 I. 1-(a+b+c+d+e+f)=0.79, which meets the limitation recited in claim 12. Sample No. 14 in Table 1 of Kudo also meets the recited limitations in claims 10 and 12.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2020/0243237, hereinafter “Kudo”), as applied to claim 1 above, and further in view of Ohta (US 2010/0084056, hereinafter “Ohta”).
Regarding claim 6, Kudo discloses that the alloy is in powder form ([0018]), not ribbon form as recited in claim 6. Ohta teaches a soft magnetic alloy that is analogous to the alloy of Kudo (Abstract; [0037] to [0047]). Ohta discloses that an alloy ribbon is manufactured by a liquid quenching method and after annealing, a nanocrystalline alloy 
Regarding claim 9, Kudo does not teach the amount of P recited in claim 9. Ohta discloses that 0.0035-0.1 at% P is effective in inhibiting the growth of nano-crystalline grains (Abstract; [0038]). Thus, it would be obvious to one of ordinary skill in the art to add 0.0035-0.1 at% P as taught by Ohta in the alloy of Kudo in order to inhibit the growth of nano-crystalline grains as disclosed by Ohta. The amount of P disclosed by Ohta overlaps the recited amount of P in claim 9 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that the Examiner suggested that Kudo discloses first and second heat treatments, at [0155] and [0114], respectively. However, what the Examiner suggests as the second heat treatment is a heat treatment of a molded body containing a magnetic powder and an organic binder for purposes of curing the organic binder [0114] or [0126], wherein all exemplified organic binders are polymeric resins [0103]. In such heat treatment, the heat energy is consumed for the curing of the resin, thus making it difficult for the heat to be sufficiently transferred to the soft magnetic 
In response, since Kudo teaches a second heat treatment at 100-500 ºC for 0.5-5 h (0114] and [0155]) that overlaps the heat treatment conditions disclosed in the instant Specification, one of ordinary skill in the art would expect that M element releases out of solid solution of bcc structure.
Further, claim 1 recites the amount of M can be zero. In the case where M element is absent, a second heat treatment is not required to release the M element out of the BCC structure. Thus, Sample No. 10 and Sample No. 11 of Kudo meet the recited (110) plane spacing limitation recited in claim 1.

Second, the applicants argued that when the heat treatment is carried out in the presence of binders and organic solvents, the moisture and oxygen contained in the binders and organic solvents may act on the soft magnetic alloy, causing oxidation of the soft magnetic alloy and abnormal grain growth of the crystals. When the soft magnetic alloy is oxidized, the saturation magnetic flux density (Bs) tends to decrease, and when abnormal grain growth occurs, the coercive force tends to increase. As a result, the objective of the present invention, "providing a soft magnetic alloy capable of achieving both low coercivity and high saturation magnetic flux density", cannot be achieved.

Coercivity and saturation magnetic flux density are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Third, the applicants argued that Kudo is similar to Example 8 as shown in Table 3 in the specification herein, which is within the terms of Kudo's crystallization heat treatment but with no second heat treatment, and results in an expansion value of a (110) plane spacing greater than 0.002 angstroms, as noted by Applicants’ attorney during the interview. In addition, as also noted by Applicants’ attorney, Example 35 in Table 3, having an expansion value also greater than 0.002 angstroms, shows that a second heat treatment per se is not sufficient if time and/or temperature is/are insufficient. Indeed, Example 35 is closer to the presently-claimed invention that any embodiment of Kudo. Compare Ex parte Humber, 217 USPQ 265 (Bd. Pat. App. & Inter. 1981) (comparative data showing the claimed chlorine-containing compounds to be unexpected over various (non-prior art) chlorine-containing isomers was accepted as more probative over prior art, drawn to non-chlorine containing analogs of the claimed compounds, asserted to be closest.)
In response, the examples in Table 3 all contain Nb element. However, claim 1 recites the amount of M can be zero. In the case where M element is absent, a second .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733